[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 299 
Sufficient showing was made as to the absence of the witness Thompson from the state at the second trial to permit the reading of the evidence given by him at the former trial. The matter of the admissibility of the evidence in such cases must be determined by the trial judge. There being sufficient evidence to show absence of the witness, it was the duty of the judge to admit his testimony given at the former trial: Or. L., § 727, subd. 8, § 932; State v. Von Klein, 71 Or. 159 (142 P. 549, Ann. Cas. 1916C, 1054).
Assignments No. 6 and 10 are based on the admission in evidence of a label on the bottle of liquor claimed by the prosecutors to have been purchased from Owens and Edmunson, the defendants. The testimony of Mr. Thompson and Mr. Kletzing is to the effect that almost immediately after the purchase of the bottle of liquor they together pasted on the bottle of liquor a label with the words: "Bought of Leon Edmunson and H.E. Owens." The bill of exceptions contains this matter in this connection:
"Q. Did you place any marks of identification on that bottle?
"A. I placed this label and by marking my name on there and the names of Leon Edmunson and H.E. Owens. Mr. Dormitzer. I will ask now that be disregarded by the jury and be stricken and accepted only for purposes of identification and for no other purpose."
The court overruled the motion and an exception was taken. The bill of exceptions also assigns error because the bottle of liquor was received in evidence without excluding the written statement contained *Page 301 
upon the label. We think it was error for the court to permit the label to go to the jury without proper instructions to the effect that the label itself was not evidence of the guilt of the defendant. The label was merely a memorandum made by the witness who procured the evidence. It was proper, perhaps necessary, for them to mark the bottle in such a way that they could identify it from other bottles of liquor procured from other persons about the same time. These witnesses were operating in Lane County during that period for the express purpose of detecting and bringing to trial violators of the prohibition law. The defendant appears to have objected only to the label and stated in making the objection that it could be used for identification purposes only. A witness has a right to refer to a memorandum made by himself for the purpose of refreshing his memory. He cannot introduce such memorandum as a part of his testimony: Section 859, Or. L.
Assignment No. 14 is based upon the failure of of the court to give the statutory instruction: "That the testimony of an accomplice ought to be viewed with distrust." The bill of exceptions recites that the court erred in failing to give the statutory instructions proper and necessary in this case; namely, subdivision 4, Section 868 of the Code, "* * that the testimony of an accomplice ought to be viewed with distrust." One of the principal witnesses for the state was the codefendant of Edmunson. The two are alleged to have participated in the sale according to the prosecution. Owens was certainly an accomplice of Edmunson. The case presents a proper one for the instruction that the testimony of an accomplice ought to be viewed with distrust. The court gave the latter part of said subdivision 4 to the *Page 302 
effect that the admissions of a party should be viewed with caution. Section 868 prescribes:
"The jury, subject to the control of the court, in the cases specified in this Code, are the judges of the effect or value of evidence addressed to them, except when it is thereby declared to be conclusive. They are, however, to be instructed by the court on all proper occasions, —
"4. That the testimony of an accomplice ought to be viewed with distrust, and the oral admissions of a party with caution; * *"
The defendant did not request that this instruction be given, but defendant excepts because the court failed to give it. We believe it to be the duty of the court to give the instructions specified in said Section 868 without any request therefor. The court gave this instruction:
"The direct evidence of one witness who is entitled to full credit is sufficient to prove any fact involved in this case."
An accomplice is not entitled to full credit because a conviction cannot be had on his testimony alone. This consideration makes very appropriate the statutory instruction to the effect that the testimony of an accomplice ought to be received with distrust. If the judge's attention had been called to it, he doubtless would have given it. It has been recently held by this court that in order for the defendant to have availed himself of the error it was necessary for him to have requested the instruction and excepted to the refusal of the court to give it: State v. Keelen, 106 Or. 331, 338
(211 P. 924).
The other errors assigned have all been carefully considered but are not deemed of sufficient importance to justify particular treatment. There is no merit in any of them. Because the court, however, permitted *Page 303 
the label on exhibit "B," which was the bottle containing the liquor claimed to have been purchased from the defendants, to go to the jury without proper instruction the case must be reversed and remanded for another trial.
REVERSED AND REMANDED. REHEARING DENIED.
McBRIDE, C.J., and BURNETT and BEAN, JJ., concur.